Exhibit 10.23
JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF FEBRUARY 3, 2010
STOCK APPRECIATION RIGHTS
OPERATING COMMITTEE

     
Award Agreement
  These terms and conditions are made part of the Award Agreement dated as of
February 3, 2010 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
 
   
 
  This award was granted on the Grant Date subject to the Award Agreement.
Unless you decline by the deadline and in the manner specified in the Award
Agreement, you will have agreed to be bound by these terms and conditions,
effective as of the Grant Date. If you decline the award, it will be cancelled
as of the Grant Date.

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.
 
   
 
  JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
 
   
Form and Purpose of Award
  Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. The Firm will retain from each distribution the number of shares of
Common Stock required to satisfy tax and other withholding obligations.
 
   
 
  The purpose of this award is, in part, to motivate your future performance and
to align your interests with those of the Firm and its shareholders.
 
   
Exercisable Dates/
Expiration Date
  This award is intended and expected to become exercisable on the “Exercisable
Dates” set forth in your Award Agreement, provided that you are continuously
employed by the Firm from the date of grant through the relevant Exercisable
Date or you meet the requirements to allow your award to remain outstanding upon
termination of employment as described below However, the number of Stock
Appreciation Rights that first become exercisable on any Exercisable Date may be
reduced (and therefore may be forfeited) or Exercisable Dates may be deferred
(but not beyond the Expiration Date), in the event that the Chief Executive
Officer (“CEO”) of JPMorgan Chase determines, as part of JPMorgan Chase’s annual
performance assessment process, based on the CEO’s assessment of your
performance and the performance of the Firm (which may include more than one
performance year), that you have not achieved satisfactory progress toward
priorities that have been established for you or that the Firm has not achieved
satisfactory progress toward the Firm’s priorities for which you share
responsibility as a member of the Operating Committee. Such a determination is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase.

 



--------------------------------------------------------------------------------



 



     
 
  Your award will remain exercisable until the earlier of the tenth anniversary
of the Grant Date (the “Expiration Date”) or the date the award is cancelled
pursuant to this Award Agreement. Notwithstanding any provision herein,
including but not limited to those provisions governing Job Elimination, Career
Eligibility, Death, and Total Disability, no Stock Appreciation Right may be
exercised after its Expiration Date.
 
   
Termination of Employment
  Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility”, and “Death or Total Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.
 
   
 
  Job Elimination:
 
  For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:

  •   the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated; and     •   after you are notified that your job will be
eliminated, you provide such services as requested by the Firm in a cooperative
and professional manner; and     •   you satisfy the Release/Certifications
Requirement set forth below.

     
 
  Full Career Eligibility :
 
  For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:

  •   you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and     •   you provide at least 90 days
advance written notice to the Firm of your intention to voluntarily terminate
your employment under this provision, during which notice period you provide
such services as requested by the Firm in a cooperative and professional manner
and you do not perform any services for any other employer, and     •   for the
exercise period, you do not (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or
(ii) work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and     •   you satisfy the
Release/Certification Requirements set forth below.

     
 
  After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements.
 
   
 
  Additional advance notice requirements may apply in certain business units (or
equivalent organizational unit or department). (See “Special Notice Period”
below.)
 
   
 
  You must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.
 
   
 
  Death or Total Disability:
 
  If you die while employed by the Firm, your designated beneficiary on file
with the Human Resources Department (or if no beneficiary is on file or survives
you, then your estate) may exercise for a two year period measured from date of
your death (i) any Stock Appreciation Rights that were exercisable as of that
date and (ii) any Stock Appreciation Rights that would have become exercisable
had you remained employed during such 2 year period.
 
   
 
  If your employment terminates as a result of your permanent and total
disability as defined in

2



--------------------------------------------------------------------------------



 



     
 
  the JPMorgan Chase & Co. Long Term Disability Plan (or for non-U.S. employees
the equivalent local country plan), then you may exercise for a two year period
measured from the date that your employment terminate any Stock Appreciation
Rights that were exercisable as of the date of your termination. In the case of
your total disability, you must notify JPMorgan Chase in advance in writing if
you are to perform services for any party or if you are self-employed following
the date of your termination of employment.
 
   
 
  Cancellation after the Two Year Period or Ninety Day Period
 
  Any Stock Appreciation Rights that are not exercised within the applicable two
year period or ninety day period described above will be cancelled.
 
   
 
  Release/Certification Requirements
 
  You will be required to timely execute and deliver a release of claims in
favor of the Firm, having such form and terms as the Firm shall specify, to have
all or any portion of your award remain exercisable after the termination of
your employment. If you fail to return the required release within the specified
deadline, your award will be cancelled. You also must certify compliance with
the above requirements relevant to you pursuant to procedures established by the
Firm in connection with an exercise.
 
   
 
  Termination for Cause
 
  If your employment is terminated for Cause (as defined below), or if the Firm
determines after the termination of your employment that your employment could
have been terminated for Cause, any outstanding Stock Appreciation Rights as of
your termination date will be cancelled and you may be required to return to the
Firm the value of certain shares previously delivered to you. See “Remedies” for
additional information.
 
   
Restriction on Disposition of Shares Derived from an Exercise Under this Award
  If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Such shares will be held in an account with the
Firm’s stock transfer agent and will be subject to recovery by the Firm in
accordance with the “Remedies” and “Right to Set-Off” sections below.
Notwithstanding the foregoing, this restriction on disposition and transfer of
shares shall not apply to your beneficiary in the event of your death.
 
   
Your Obligations
  In consideration of the grant of this award, you agree to comply with and be
bound by the following:
 
   
•      Non-Solicitation of Employees and Customers:
  During your employment by the Firm and for one year following the termination
of your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere; (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated more than six months before the
date of hire or because his or her job was eliminated; or (iii) solicit or
induce or attempt to induce to leave the Firm, or divert or attempt to divert
from doing business with the Firm, any then current customers, suppliers or
other persons or entities that were serviced by you or whose names became known
to you by virtue of your employment with the Firm, or otherwise interfere with
the relationship between the Firm and such customers, suppliers or other persons
or entities. This does not apply to publicly known institutional customers that
you service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.
 
   
 
  These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

3



--------------------------------------------------------------------------------



 



     
•     Confidential
Information:
  You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
 
   
•      Non-Disparagement:
  You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
 
   
•     Cooperation
  You agree to cooperate fully with and provide full and accurate information to
the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding with respect to which you may
have knowledge or information), subject to reimbursement for actual, appropriate
and reasonable expenses incurred by you.
 
   
•     Compliance with
Award Agreement:
  You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.
 
   
•     Special Notice
Period:
  If you are at or above the level of managing director, executive director or
vice president (or comparable title) of a business unit or equivalent
organizational unit or department (“business unit”) that requires as a condition
of your continued employment that you provide advance written notice (“Special
Notice Period”) of your intention to terminate your employment, then as
consideration for this Award, you shall provide the Firm advance written notice
of your election to terminate your employment as specified by such business
unit. In business units that require this Special Notice Period, the current
notice period is 90 days for managing directors (or comparable title) and above,
60 days for executive directors (or comparable title) and 30 days for vice
presidents (or comparable title). Please note that in some cases, individuals
may have specific agreements providing for longer notice periods than those
stated above. In those cases, the longer notice period shall apply.
 
   
 
  After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.
 
   
 
  Regardless of whether the Special Notice Period applies to you, you must
comply with the 90-day advance notice period described under “Full Career
Eligibility” in the event you wish to terminate employment under the Full Career
Eligibility provision.
 
   
Remedies
   
     •      Cancellation
  In addition to the cancellation of the award as provided for in “Termination
of Employment” and “Termination for Cause,” if the Firm in its sole discretion
determines that (i) you are not in compliance with any of the advance
notice/cooperation requirements or employment restrictions applicable to your
termination of employment, or (ii) you have not returned the applicable release
of claims or other documents specified above within the specified deadline,
(iii) you violated any of the provisions as set forth above in “Your
Obligations;” or (iv) Cancellation is appropriate pursuant to “Additional Award
Conditions” below, all outstanding Stock Appreciation Rights under your award
and will be immediately cancelled.

4



--------------------------------------------------------------------------------



 



     
     •      Recovery
   
 
  In addition, if you received shares under this award resulting from an
exercise:

  •   during the one year prior to the violation of any of the provisions as set
forth above in “Your Obligations;” or     •   following termination of
employment when you were not in compliance with the employment restrictions then
applicable to you during the exercise period;     •   prior to the termination
of your employment for “Cause” as described under “Termination for Cause,”
including a later determination by the Firm that your employment could have been
terminated for Cause (in which case the one year will be measured from your
actual termination date), or     •   within one year following the applicable
Exercisable Date, if the Firm determines that recovery of the shares is
appropriate pursuant to “Additional Award Conditions” below;

     
 
  you will be required to pay the Firm an amount equal to the gain on each such
exercise less withholding taxes. Payment may be made in shares of Common Stock
or in cash, and may be deducted by the Firm from any shares that are subject to
restriction on disposition as described above.
 
   
 
  You agree that this payment represents recovery of shares to which were not
entitled under this Award Agreement and is not to be construed in any manner as
a penalty. You also acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.
 
   
Bonus Recoupment
  In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy [link to policy], as it applies both
to the cash incentive compensation awarded to you for 2009 and to this award of
Stock Appreciation Rights.
 
   
Additional Award Conditions
  Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel outstanding Stock
Appreciation Rights under this award and/or to recover from you the net gain
realized by you on any exercise of Stock Appreciation Rights under this award
within one year after the applicable Exercisable Date:

  •   If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or one of its business
activities.     •   If this award was based on materially inaccurate performance
metrics, whether or not you were responsible for the inaccuracy;     •   If this
award was based on a material misrepresentation by you; or     •   If you failed
to properly identify, raise or assess, in a timely manner and as reasonably
expected, risks and/or concerns with respect to risks material to the Firm or
its business activities.

     
Administrative Provisions
  Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
 
   
 
  Not a Contract of Employment: Nothing contained herein constitutes a contract
of employment or continued employment. Employment is at-will and may be
terminated by either you or JPMorgan Chase for any reason at any time. This
award does not confer any right or entitlement to, nor does the award impose any
obligation on the Firm to provide, the same or any similar award in the future.
 
   
 
  Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation
Rights shall be in accordance with the Firm’s procedures for exercises of such
awards. The date of exercise shall be the date when the properly completed
notice of exercise is received and accepted by the Firm or its designee in
accordance with the Firm’s procedures.

5



--------------------------------------------------------------------------------



 



     
 
  Following each exercise, the Firm will retain from each distribution the
number of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). If, according to local country tax regulations, a withholding
tax liability arises at a time after the date of exercise, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including, but not limited to, restricting transferability of
the shares.
 
   
 
  Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.
 
   
 
  Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. Other
than in the case of forfeiture, cancellation or recovery of an award, the Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.
 
   
 
  Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.
 
   
 
  Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.
 
   
 
  Interpretation/Administration: The Director Human Resources or the CEO (as
specified above) has sole and complete authority to interpret and administer
this Award Agreement, including, without limitation, the power to (i) interpret
the Plan and the terms of this Award Agreement; (ii) determine the reason for
termination of employment and application of the post-employment obligations;
(iii) determine application of the post-employment obligations and cancellation
and recovery provisions, and (iv) decide all claims arising with respect to this
Award; and (iv) delegate such authority as he deems appropriate. Any
determination by the Director Human Resources shall be binding on all parties.
 
   
 
  Notwithstanding anything herein to the contrary, the Firm’s determinations
under the Plan and the Award Agreements are not required to be uniform. By way
of clarification, the Firm shall be

6



--------------------------------------------------------------------------------



 



     
 
  entitled to make non-uniform and selective determinations and modifications
under Award Agreements and the Plan.
 
   
 
  This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
interpreted accordingly. Notwithstanding anything else herein or in the Plan, no
action described herein or in the Plan shall be permitted if the Firm determines
such action would result in the imposition of additional tax under
Section 409A.”
 
   
 
  Amendment: The Firm by action of its Director Human Resources (or by action of
its CEO as specified above) reserves the right to amend this Award Agreement in
any manner, at any time and for any reason. This Award Agreement may not be
amended except in writing signed by the Director Human Resources JPMorgan Chase.
 
   
 
  Severability: If any portion of the Award Agreement is found to be
unenforceable, any court of competent jurisdiction may reform the restrictions
(e.g. as to length of service, geographical area or scope) to the extent
required to make the provision enforceable under applicable law.
 
   
 
  Governing Law: By accepting this award, you are agreeing (i) to the extent not
preempted by federal law, the laws of the state of New York (without reference
to conflict of law principles) will apply to the award and the Plan;(ii) to
waive the right to a jury trial with respect to any judicial proceeding brought
in connection with this award or the Plan; (iii) subject to (iv), to accept the
exclusive jurisdiction and venue of the United States District Court for the
Southern District of New York with respect to any judicial proceeding brought in
connection with this award or the Plan; and (iv) that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association, if so elected by the Firm in its sole
discretion.
 
   
Definitions
  “Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business; (ii) indictment or
conviction of a felony; (iii) commission of a fraudulent act; (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than an immaterial and inadvertent violation or
misconduct); (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager; or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.
 
   
 
  “Financial Services Company” means a business enterprise that employs you in
any capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

  •   commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards;     •   insurance , including but not limited to, guaranteeing against
loss, harm damage, illness, disability or death, providing and issuing
annuities, acting as principal, agent or broker for purpose of the forgoing;    
•   financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds;

7



--------------------------------------------------------------------------------



 



  •   issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments;     •   advising on, or investing in,
private equity or real estate, or     •   any similar activities that JPMorgan
Chase determines in its sole discretion constitutes financial services.

     
 
  “Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c)
(3) includes entities organized and operated exclusively for religious,
charitable, scientific, testing for public safety, literary or educational
purposes, or to foster national or international amateur sports competition or
for the prevention of cruelty to children or animals.
 
   
 
  “Recognized Service” means the period of service as an employee set forth in
the Firm’s applicable service-related policies.

8